Citation Nr: 0407058	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  98-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopened the claim of service connection for cerebral palsy.  

2.  Entitlement to service connection for cervical and lumbar 
degenerative disc disease with spondylosis and neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1977 to March 1979.  

By rating action in April 1979, the RO denied service 
connection for cerebral palsy on the basis that the pre-
existing disorder was not aggravated by military service.  
The veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions in December 1997 and 
April 2002.  In December 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for cerebral palsy.  In January 2000, 
the RO found that new and material evidence had been 
submitted to reopen, but denied the claim on the merits.  The 
April 2002 rating decision denied service connection for 
cervical and lumbar degenerative disc disease with 
spondylosis and neuropathy.  Personal hearings at the RO were 
held in January 1998 and June 2000.  A videoconference 
hearing before the undersigned member of the Board was held 
in November 2003.  

The Board notes that while the RO found that new and material 
evidence had been submitted to reopen the claim for cerebral 
palsy, the Board is required to conduct an independent new 
and material evidence analysis in claims involving final 
rating decisions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
has been restated on the first page of this decision to 
reflect the appropriate adjudicatory issue on appeal.  

(The issue of service connection for cervical and lumbar 
degenerative disc disease with spondylosis and neuropathy 
will be addressed in the remand portion of this decision.)  

FINDINGS OF FACT

1.  Service connection for cerebral palsy was finally denied 
by the RO in April 1979.  

2.  The additional evidence received since the April 1979 RO 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The April 1979 RO decision which denied service 
connection for cerebral palsy is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for cerebral palsy.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which held, in essence, that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the veteran's 
request to reopen his claim had been filed and initial 
adjudication had taken place before the VCAA was enacted.  
However, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions as contained in the December 1997 and 
February 1998 rating actions, the March 1998 statement of the 
case (SOC), the January, August, and October 2000, March 
2001, February 2002, and January 2003 supplemental statements 
of the case (SSOC), and the numerous letters from the RO, 
including a letter of March 2001, have provided the veteran 
and his representative with sufficient information regarding 
the applicable rules.  The SOC and the SSOCs provided notice 
of what was revealed by the evidence of record and why this 
evidence was insufficient to reopen his claim.  The letters 
also notified him of which evidence was to be provided by the 
veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  The veteran also 
testified at two personal hearings at the RO in January 1998 
and June 2000, and before the undersigned member of the Board 
via videoconference in November 2003.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  
Moreover, at the videoconference hearing, the veteran waived 
his right to readjudication of his appeal under Pelegrini, 
and stated that he wished to have his appeal sent to the 
Board for adjudication.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to reopened claims, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied with respect to the 
request to reopen the claim of service connection for 
cerebral palsy.  Accordingly, appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Finality

Service connection for cerebral palsy was denied by the RO in 
April 1979.  There was no appeal of this decision, and the 
decision became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim is pertinent in the consideration of the current claim 
for cerebral palsy.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the April 1979 rating 
decision included the veteran's service medical records which 
showed a history of cerebral palsy with spastic paraplegia 
since birth, surgery for Sarahpopolus (Strayer's heel cord) 
at the age of two, and a history of leg pain.  A Medical 
Evaluation Board found the veteran medical qualified for 
limited duty due to pre-existing cerebral palsy, mild.  The 
veteran was assigned a permanent profile for limited duty 
with no running over one mile and no marching over 3 miles.  
The veteran had difficulty performing the physical 
requirements of service due to spastic paraplegia, and was 
recommended for discharge in February 1978.  His separation 
examination in November 1978 showed mild cerebral palsy.  

Based on the evidence above, the RO denied service connection 
for cerebral palsy in April 1979, on the grounds that there 
was no evidence of aggravation of the pre-existing disease in 
service.  

The recently submitted evidence includes numerous statements 
from private physicians, including Subu Dubey, M.D. and C.E. 
Ballenger, M.D. in which it was opined that the veteran's 
cerebral palsy was aggravated by military service.  

The Board finds that the private medical report is material, 
as it provides additional probative information, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for a stomach disorder.  
38 C.F.R. § 3.156.  Having decided that the private medical 
report is new and material, there is no need to discuss 
whether the other evidence is likewise new and material as 
the claim will be reopened solely on the basis of this 
evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
cerebral palsy, the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim for 
cerebral palsy, additional development is required prior to 
adjudication of this issue.  

At the personal hearing in January 1998, the veteran 
testified that he was given a physical examination for civil 
service employment at the Philadelphia Naval Shipyard in 
October 1979, shortly after his discharge from service.  He 
also reported treatment at West Philadelphia VAMC from about 
May or June 1979 to about 1993, when he was transferred to 
Camp Lejeune, and at VAMC Fayetteville from 1993 to the 
present.  The Board notes that while records were obtained 
from VAMC Philadelphia, the earliest date of treatment was in 
1980.  As the appeal must be remanded on other grounds, 
another attempt should be made to obtain any treatment 
records from 1979 from the Philadelphia facility, as well as 
the civil service employment examination in 1979.  

Finally, the Board notes that while the veteran was advised 
of VCAA for both issues on appeal, he has not been provided 
with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist 
for the issue involving cerebral palsy.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, as additional 
development must be undertaken prior to appellate review, the 
veteran should be provided with the provisions of § 3.159.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions, to be performed in sequential 
order:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA, who treated him 
for his cerebral palsy and chronic 
neuropathy since his discharge from 
service.  Of particular interest is any 
information the veteran may provide 
regarding his physical examination report 
for civil service employment at the 
Philadelphia Naval Shipyard in October 
1979, and any additional employment 
medical records.  After the veteran has 
signed the appropriate releases, all 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The RO should obtain the veteran's 
service personnel records, and any 
additional clinical records for 
hospitalization during service, including 
all Medical Evaluation Board reports, and 
associate them with the claims file.  

4.  The veteran should be afforded a VA 
neurological examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
neurologist should review the entire 
record, and particularly the service 
medical records and any medical records 
within close proximity to discharge from 
service, including the 1979 civil service 
employment examination, if available, and 
provide opinions to the following 
questions:  

a) Is it at least as likely as not 
that there was any increase in 
severity of the veteran's 
preexisting cerebral palsy during 
military service?  

b) If such increase in service 
occurred, is it at least as likely 
as not that the increase was due to 
the natural progress of the disease?  

c) Comment on the significance of 
the veteran's neurological symptoms 
in service and offer an opinion as 
to whether they were related to his 
cerebral palsy or of some other 
etiology.  If unrelated to his 
cerebral palsy, were the symptoms 
early manifestations of degenerative 
disc disease of the cervical and 
lumbar spine?  

The neurologist should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  It would be 
helpful if the examiner would comment on 
any contrary opinions of record, 
specifically those of Drs. Dubey and 
Ballenger.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If not, 
the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000, implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The SSOC should also 
include the revised provisions of 
38 C.F.R. § 3.159.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA or 
other legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



